Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Independent claims cite the limitation “obtaining first information for the first user from the first blog of the first user”. Examiner notices that Chan discloses “the face recognition module 120 may detect at least one facial image in the retrieved picture and compares the detected facial image with predefined facial images in a database to determine whether it belongs to one of the registered users.” in [0023]; “As the personal information corresponding to a facial image in the picture will be obtained when the facial image is recognized, the personal information, such as user names, E-mail addresses, MSN IDs, Facebook IDs, the Blogs, web pages, shared space IPs in the network or a combination thereof, can be known” in [0021]; “the obtained personal information can be displayed on the screen for user confirmation” in [0020]. It is obvious that Chan teaches obtaining the personal information, such as blogs, based on the recognized user. Here, accessing user’s blogs based on recognized user, refers to obtain first information [blog information] for the first user [recognized user] from the first blog of the first user [personal information corresponding to the recognized user]. However, appealing board reversed this rejection on 2/2/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612